Case 2:20-cv-00030-JRG Document 89 Filed 11/11/20 Page 1 of 3 PageID #: 4965




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


        HUAWEI TECHNOLOGIES CO. LTD.,

                   Plaintiff,
                      v.
        VERIZON COMMUNICATIONS, INC.,                             No. 2:20-cv-030-JRG
        et al.
                                                                   Jury Trial Demanded
                       Defendants.


        VERIZON BUSINESS NETWORK
        SERVICES, INC., et al.

                 Counterclaim-Plaintiffs,

                            v.

        HUAWEI TECHNOLOGIES CO. LTD.,
                    et al.

                Counterclaim-Defendants.



                  HUAWEI’S UNOPPOSED MOTION FOR LEAVE TO
                     AMEND ITS INVALIDITY CONTENTIONS

       Plaintiffs and Counterclaim-Defendants Huawei Technologies Co., Ltd., Huawei

Technologies U.S.A., Inc. and Futurewei Technologies Inc. (collectively, “Huawei”) respectfully

move the Court for leave to amend their invalidity contentions for good cause under Local Patent

Rule 3-6(b). Huawei seeks to amend the original June 29, 2020 Invalidity Contentions in

response to corrections Verizon made to its infringement contentions. These amendments

provide similar corrected cross references to match Verizon’s current infringement contentions.

Good cause exists at least because the amendments are minor in nature, and Huawei diligently
Case 2:20-cv-00030-JRG Document 89 Filed 11/11/20 Page 2 of 3 PageID #: 4966




sought leave to amend its contentions after confirming that Verizon is not opposed to these

proposed amendments as reflected in the redlined copies of Huawei’s amended Invalidity

Contentions attached hereto as Exhibits A1 – A17, B1-B17, C1 and C2.

       Counterclaim-Plaintiffs Verizon Business Network Services Inc., Cellco Partnership

d/b/a Verizon Wireless, Verizon Data Services LLC, Verizon Business Global LLC, Verizon

Services Corp., and Verizon Patent and Licensing, Inc. do not oppose this motion.

       For the foregoing reasons, Huawei respectfully requests that the Court grant its Motion

for Leave to Amend its P.R. 3-2 Invalidity Contentions as set forth in Exhibits A1 – A17, B1-

B17, C1 and C2.
Case 2:20-cv-00030-JRG Document 89 Filed 11/11/20 Page 3 of 3 PageID #: 4967




Dated: November 11, 2020                            Respectfully submitted,

                                                    /s/ Bradley W. Caldwell
                                                    Bradley W. Caldwell
                                                    Texas Bar No. 24040630
                                                    bcaldwell@caldwellcc.com
                                                    Jason D. Cassady
                                                    Texas Bar No. 24045625
                                                    jcassady@caldwellcc.com
                                                    John Austin Curry
                                                    Texas Bar No. 24059636
                                                    acurry@caldwellcc.com
                                                    Justin T. Nemunaitis
                                                    Texas Bar No. 24065815
                                                    jnemunaitis@caldwellcc.com
                                                    CALDWELL CASSADY CURRY P.C.
                                                    2121 N. Pearl St., Suite 1200
                                                    Dallas, Texas 75201
                                                    (214) 888-4848

                                                    Gregory P. Love
                                                    Texas Bar No. 24013060
                                                    greg@lovetrialfirm.com
                                                    LOVE LAW FIRM
                                                    P.O. Box 948
                                                    Henderson, Texas 75653
                                                    (903) 212-4444

                                                    ATTORNEYS FOR PLAINTIFF/
                                                    COUNTERCLAIM DEFENDANT HUAWEI
                                                    TECHNOLOGIES CO., LTD. AND
                                                    COUNTERCLAIM DEFENDANTS HUAWEI
                                                    TECHNOLOGIES USA, INC. AND
                                                    FUTUREWEI TECHNOLOGIES, INC.


                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). As such, this document was served on all counsel who

have consented to electronic service on November 11, 2020. Local Rule CV-5(a)(3)(A).

                                                /s/ Bradley W. Caldwell
                                                Bradley W. Caldwell
